Mr. Justice Leech delivered the opinion of the court: The evidence in this case clearly shows that the claimant, Clyde W. Solomon, was injured while in line of duty as a member of the Illinois National Guard, on the 20th day of August, 1924, during encampment. The claimant, while in active service, received a scratch on the knuckle of the third finger of his left hand, arid as a result of this injury the claimant was unable to work for a period of eleven weeks; that while working at his regular vocation he had received $25.00 per week; that he paid out in doctor’s bills the sum of $40.00 and became indebted to certain doctors in the additional sum of $20.00 and for stenographer’s fees for taking testimony in this case the sum of $10.00, a total of $345.00.' This case comes squarely within the Military and Naval Code, and we believe that inasmuch as the claimant lost full time for eleven weeks and paid out certain sums of money as above stated, that he is entitled to receive the amount in full. We therefore award the claimant the sum of $345.00.